DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Claims 1, 3, 6, 8, and 11 are amended.  Claims 2 and 7 are canceled.  Claims 1, 3-6, and 8-11 are pending.  A complete action on claims 1, 3-6, and 8-11 appears herein below.
Applicant’s cancellation of claims 2 and 7 is sufficient to overcome the rejection set forth in the previous office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniam (US 2010/0211070 A1).
Regarding claim 1, Subramaniam teaches an irrigated ablation system (Fig. 1; Element 10), comprising: a probe (Fig. 1-2; 102) being configured to be inserted into a chamber of a heart (Para. calculate a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”) calculate an irrigation rate (Para. [0033]) with which to irrigate the myocardium via the irrigation channel with the irrigation fluid based at least on the calculated rate of change of the temperature (Para. [0033] & [0037]) and the temperature difference (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and provide an irrigation signal to the pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (Para. [0033] & [0037]), wherein the system operates in at least one of a low irrigation rate and a high irrigation rate
Regarding claim 3, Subramaniam teaches the system of 1, wherein the controller is configured to calculate the irrigation rate based on a function that yields a higher irrigation rate based on a higher rate of change of temperature (Fig. 7, Para. [0037] & [0039]).
Regarding claim 4, Subramaniam teaches the system of 3, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, Para. [0037] & [0039]).

Regarding claim 6, Subramaniam teaches an irrigated ablation method comprising: generating radiofrequency (RF) power to be applied by an electrode of a probe to ablate a myocardium in a chamber of a heart (Para. [0024] & [0030]); applying the RF power to the myocardium so as to ablate the myocardium (Para. [0024] & [0030); providing a temperature signal which is indicative of a temperature of the myocardium at a plurality of different times (Fig. 4; 144 & Fig. 7-9, Para. [0030] & [0033]); pumping an irrigation fluid into an irrigation channel through which to irrigate the myocardium (Fig. 1; 308, 310); receiving the temperature signal (Para. [0033]); calculating a rate of change of the temperature over time based on the temperature signal (Fig. 7, Para. [0033], [0037], & [0039]); calculating a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”) calculating an irrigation rate with which to irrigate the myocardium via the irrigation channel with the irrigation fluid based at least on the calculated rate of change of the temperature (Fig. 7, Para. [0033], [0037], & [0039]) and the temperature difference (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and providing an irrigation signal to a pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (Para. [0033]) wherein the method operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of +1 and a high irrigation rate of +6, or could be interpreted and having a low irrigation rate as having a value less than 0, and having a high irrigation rate as greater than 0).
Regarding claim 8, Subramaniam teaches the method of claim 6, wherein the irrigation rate is calculated based on a function that yields a higher irrigation rate based on a higher rate of change of temperature difference (Fig. 7, Para. [0033], [0037], & [0039]).
Regarding claim 9, Subramaniam teaches the method of claim 8, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, Para. [0033], [0037] & [0039]).

Regarding claim 11, Subramaniam teaches a software product, comprising a non-transient computer-readable medium in which program instruction are stored, which instructions, when read by a central processing unit (CPU), causes the CPU to (Para. [0033]): receive a temperature signal which is indicative of a temperature of a myocardium of a chamber of a heart at a plurality of different times (Para. [0033]); calculate a rate of change of the temperature over time based on the temperature signal Fig. 4; 144 & Fig. 7-9, Para. [0030] & [0033]) calculate a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); calculate an irrigation rate with which to irrigate the myocardium via an irrigation channel with an irrigation fluid based at least on the calculated rate of change of the temperature (Fig. 7, Para. [0033], [0037], & [0039]) and the temperature difference (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and provide an irrigation signal to a pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (Para. [0033]) wherein the method operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of +1 and a high irrigation rate of +6, or could be interpreted and having a low irrigation rate as having a value less than 0, and having a high irrigation rate as greater than 0). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. as being unpatentable over Subramaniam (U.S. 2010/0211070 A1) in view of Harlev (U.S. 2017/0312025 A1).
Regarding claim(s) 5 and 10, Subramaniam teaches the system and method as substantially claimed in claim(s) 4 and 9, and further teaches calculating the irrigation rate (Fig. 7, Para. [0033]) based on: the calculated rate of change of the temperature; the temperature difference (Fig. 7, Para. [0033], [0037], & [0039]), however fails to disclose calculating the irrigation rate based on a rate of change of the RF power; and a RF power difference, which is equal to a difference between a current value of the RF power and a preset target RF power. Harlev teaches the irrigation rate based on: a rate of change of the RF power (Para. [0032]); and an RF power difference, which is equal to a difference between a current value of the RF power and a preset target RF power (Fig. 27, Para. [0038], [0048], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Subramaniam to incorporate the teachings of Harlev as applying a known technique to a known device ready for improvement to yield predictable results. It is taught in Subramaniam Para. [0035] that “Change in the fluid flow rate … may be accomplished through unit-based increases and decreases… The magnitude of the unit will depend upon factors such as … power level and cooling fluid temperature” and would therefore be an obvious improvement to the current invention of Subramaniam to have irrigation rate be dependent upon the power level of the RF power in a similar manner to that of the temperature as shown in Subramaniam.

Response to Arguments
Applicant's arguments filed on May 5th, 2021 have been fully considered but they are not persuasive. As the prior art of Subramaniam does discuss both the controller producing an irrigation rate based on a temperature difference and operates in at least one of a low irrigation rate and a high irrigation rate. Therefore the amendments to claims presented on May 5th, 2021 do not overcome the rejections based on the prior art. See above the final rejection, with amended sections underlined. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./
Examiner, Art Unit 3794